                       IN THE UNITED STATES DISCTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

APRIL NAIL, et al.,                         )
                                            )
       Plaintiffs,                          )
                                            )
vs.                                         ) CIVIL ACTION NO. 17-CV-00195-KD-B
                                            )
ROBERT M. SHIPP, et al.,                    )
                                            )
       Defendants.                          )

                                           ORDER

       This action is before the Court on opt-in Plaintiff Jason

Brown’s Motion to Voluntarily Withdraw Opt-in Consent to join

this    lawsuit        (Doc.    98).        In     his       motion,      Brown     requests

permission        to    voluntarily      withdraw        from      the   instant     lawsuit

which arises under the Fair Labor Standards Act.

       The record reflects that on January 3, 2018, Jason Brown

filed a Consent to Sue Notice (Doc. 85-1 at 2), and subsequent

thereto,     he    filed    this motion          on    March       15,   2018,    requesting

permission to voluntarily withdraw from this case.                                  The FLSA

does   not    provide       a   method     whereby       an     opt-in     plaintiff     may

unilaterally        withdraw      once     they       have    joined     the     litigation;

however,     the       Eleventh      Circuit      has        instructed      that    “opt-in

plaintiffs        [referred     to    in   the        FLSA    as    ‘party     plaintiffs’]

should have the same status in relation to the claims of the

lawsuit as do the named plaintiffs.”                          Prickett v. DeKalb, 349

F.3d 1294, 1297 (11th Cir. 2003); see also Mancuso v. Fla. Metro
Univ., Inc., 2010 U.S. Dist. LEXIS 151565, *1, 2010 WL 11549395,

*1 (S.D. Fla. Sept. 17, 2010).

     Federal        Rule        of    Civil     Procedure           41(a)(1)          authorizes     a

plaintiff to voluntary dismiss his claims only if he files a

notice of dismissal before the defendant answers or moves for

summary judgment.               Once a defendant has served an answer (as

occurred here) or filed a summary judgment motion, a plaintiff

may voluntarily dismiss the action only “only by court order, on

terms   that       the     court       considers      proper.”                Fed.     R.   Civ.     P.

41(a)(2).      A    court        “enjoys       broad          discretion         in     determining

whether to allow a voluntary dismissal under Rule 41(a)(2).”

Pontenberg     v.        Boston       Scientific,         Corp.,        252    F.3d     1253,   1255

(11th   Cir.       2001).            “[I]n    most    cases         a   dismissal        should      be

granted unless the defendant will suffer clear legal prejudice,

other   than       the    mere       prospect    of       a    subsequent        lawsuit,       as   a

result.”     McCants v. Ford Motor Co., Inc., 781 F.2d 855, 856-57

(11th Cir. 1986) (emphasis in original).                                  “In exercising its

broad   equitable         discretion          under       Rule      41(a)(2),         the   district

court must weigh the relevant equities and do justice between

the parties in each case, imposing such costs and attaching such

conditions         to     the        dismissal       as       are       deemed        appropriate.”

Pontenberg, 252 F.3d at 1256 (quoting McCants, 781 F.2d at 857)

(internal quotations marks omitted).




                                                 2
     In this case, Plaintiff Brown sought voluntary dismissal a

mere two months after filing his consent notice in January 2018.

Since   that    time,   none   of   the   Defendants    have   voiced   any

opposition to Brown’s voluntary dismissal request, and none have

counterclaims    pending.      Moreover,    it   does   not    appear   that

Brown’s requested dismissal will have any impact on the claims

of the remaining Plaintiffs.        Accordingly, the undersigned finds

that, under the circumstances, Plaintiff Brown’s request is due

to be and hereby is GRANTED pursuant to Fed.R.Civ.P. 41(a)(2).

Plaintiff Brown and Defendants are to bear their own costs.

     DONE this the 26th day of November, 2018.

                                                /s/ SONJA F. BIVINS
                                          UNITED STATES MAGISTRATE JUDGE




                                     3
